ORDER
ALAN C. SUGARMAN of ASBURY PARK who was admit ted to the bar of this State in 1955, having pleaded guilty to seventeen counts of embezzlement in violation of 18 U.S.C.A. § 153, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b), ALAN C. SUGARMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
*437ORDERED that ALAN C. SUGARMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ALAN C. SUGARMAN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.